Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon a typewritten or mimeographed record, without printing the same, but upon appellant’s printed points, upon condition thát the appellant *933serves one copy of the typewritten or mimeographed record on the attorney for the respondent and flies 6 typewritten copies or 19 mimeographed copies of the record on appeal and appellant’s printed points with this court on or before December 4, 1962, with notice of argument for the January 1963 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Valente, Stevens, Steuer and Bergan, JJ.